The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the order of the court below overruling the demurrer should be and the same is hereby reversed with leave to amend the bill within such reasonable time as may be fixed by the Circuit Judge, in default whereof the case will be dismissed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN, AND BUFORD, J. J., concur. *Page 1340